Per Curiam.
Complaint to foreclose a mortgage. Seitz was the plaintiff, and Joseph and Hannah Berry were the defendants. Process was duly served. The defendants, having failed to appear, were regularly defaulted, and judgment by default was accordingly rendered against them. Afterward, on a subsequent day of the same term in which the judgment was rendered, the defendants moved to set aside the default. In their brief, they say that their motion was predicated upon two grounds: 1. The complaint contains more than one cause of action: 2. It does not show when or where the mortgage sued on was recorded. The Court overruled the motion, and the defendants excepted. We think the defendants were not entitled to their motion, because they failed to show any reason why they did not appear and plead to the action. In addition, we have looked into the complaint, and are of opinion that it is unobjectionable.
The judgment is affirmed, with 10 per cent, damages and' costs.